Opinion issued August 11, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-16-00056-CR
                            ———————————
                         ALEX SANANGO, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


           On Appeal from the County Criminal Court at Law No. 6
                            Harris County, Texas
                        Trial Court Case No. 1947076


                          MEMORANDUM OPINION

      Appellant, Alex Sanango, pleaded guilty to the misdemeanor offense of

driving while intoxicated. In accordance with Sanango’s plea bargain with the State,

the trial court sentenced Sanango on December 3, 2015 to three days in the Harris

County Jail and imposed a fine of $1,000. Sanango filed a timely notice of appeal.
      A supplemental clerk’s record has been filed that contains a motion to dismiss

the appeal directed to this Court, but filed in the trial court. The motion, filed by

appellant’s appointed counsel and signed by Sanango, stated that Sanango had

decided to dismiss his appeal freely and voluntarily and with full understanding of

the consequences. The trial court granted the motion by order signed June 28, 2016.

      According to Rule 42.2, motions to dismiss an appeal are to be filed in the

appellate court. See TEX. R. APP. P. 42.2(a). The motion filed in the trial court is in

writing and signed by appellant, as the rule requires. See id. The motion was

included in the clerk’s record which is certified as true and correct by the Harris

County District Clerk.

      Good cause exists to suspend the operation of Rule 42.2(a) in this case

regarding the requirement that a motion to dismiss be filed with the appellate court

clerk. See TEX. R. APP. P. 2; Garcia v. State, No. 01–02–01218–CR, 2003 WL
321549, at *1 (Tex. App.—Houston [1st Dist.] Feb. 13, 2003, no pet.) (suspending

requirement for motion to dismiss to be filed in appellate court and dismissing appeal

because appellant filed motion to dismiss in trial court and trial court granted it). We

have not issued an opinion in this appeal. See TEX. R. APP. P. 42.2(b).

      Accordingly, we grant the motion and dismiss the appeal. TEX. R. APP. P.

43.2(f). Any pending motions are denied as moot. The Clerk of this Court is directed

to issue mandate immediately. See TEX. R. APP. P. 18.1.


                                           2
                                 PER CURIAM


Panel consists of Justices Keyes, Brown, and Huddle.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3